 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   KYLE KASEY ALLEN,                                  Case No. 1:19-cv-00629-SAB

12                  Plaintiff,                          ORDER RE STIPULATION FOR
                                                        VOLUNTARY REMAND PURSUANT TO
13          v.                                          42 U.S.C. § 405(g)

14   COMMISSIONER OF SOCIAL SECURITY,                   (ECF No. 11)

15                  Defendant.

16

17          Plaintiff Kyle Kasey Allen (“Plaintiff”) seeks judicial review of a final decision of the

18 Commissioner of Social Security (“Commissioner” or “Defendant”) denying an application for

19 disability benefits pursuant to the Social Security Act. (ECF No. 1.) On December 4, 2019, the
20 parties filed a stipulation agreeing to a voluntary remand of this matter pursuant to 42 U.S.C. §

21 405(g). (ECF No. 11.) Pursuant to the terms of the stipulation, upon remand to the agency, the

22 Defendant shall conduct any necessary further proceedings, including but not limited to re-

23 evaluating Plaintiff’s testimony, and issue a new decision.

24 ///

25 ///

26 ///
27 ///

28 ///


                                                    1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The above-captioned action be remanded to the Commissioner of Social Security

 3                  for further proceedings consistent with the terms of the stipulation for remand;

 4          2.      Judgment is entered in favor of Plaintiff Kyle Kasey Allen and against Defendant

 5                  Commissioner of Social Security; and

 6          3.      The Clerk of the Court is DIRECTED to close this action.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        December 5, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
